                                    Case 2:21-cv-00656-VCF Document 25 Filed 09/09/21 Page 1 of 2



                    1         Z. Kathryn Branson, Bar No. 11540
                              kbranson@littler.com
                    2         Kelsey E. Stegall, Bar No. 14279
                              kstegall@littler.com
                    3         LITTLER MENDELSON P.C.
                              3960 Howard Hughes Parkway
                    4         Suite 300
                              Las Vegas, Nevada 89169.5937
                    5         Telephone:     702.862.8800
                              Fax No.:       702.862.8811
                    6
                              Attorneys for Defendant
                    7         COX COMMUNICATIONS LAS VEGAS INC., D/B/A
                              COX COMMUNICATIONS
                    8

                    9                                         UNITED STATES DISTRICT COURT

                 10                                                  DISTRICT OF NEVADA

                 11

                 12           VONTESCH L. BARNES,                                      Case No. 2:21-cv-00656-VCF

                 13                              Plaintiff,
                                                                                      STIPULATION TO DISMISS ENTIRE
                 14                  v.                                               ACTION WITH PREJUDICE

                 15           COX COMMUNICATIONS LAS VEGAS
                              INC., D/B/A COX COMMUNICATIONS,
                 16           DOES I through X, and ROE CORPORATIONS
                              XI through XX, inclusive,
                 17
                                                 Defendant.
                 18

                 19

                 20                  Plaintiff, VONTESCH L. BARNES and Defendant, COX COMMUNICATIONS LAS

                 21           VEGAS INC., d/b/a COX COMMUNICATIONS by and through their respective counsel, hereby

                 22           stipulate and agree to the dismissal of this action in its entirety, with prejudice, with each party to

                 23           bear its own costs and attorneys’ fees.

                 24                  The parties agree that neither party shall be deemed to be a prevailing party in this action and

                 25           ///
                 26
                              ///
                 27
                              ///
                 28
LITTLER MENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                       1
        702.862.8800
                                     Case 2:21-cv-00656-VCF Document 25 Filed 09/09/21 Page 2 of 2



                    1         that neither party will file for an award of attorneys’ fees or costs pursuant to any rule, statute, or
                    2         law, whether local, state, or federal, in any forum that would be available.
                    3         DATED: September 7, 2021                       DATED: September 7, 2021
                    4
                              Respectfully submitted,                        Respectfully submitted,
                    5

                    6
                              /s/ Steven H. Burke, Esq.
                    7          STEVEN H. BURKE, ESQ.                           Z. KATHRYN BRANSON, ESQ.
                               LAW OFFICE OF                                   KELSEY E. STEGALL, ESQ.
                    8          STEVEN H. BURKE, LLC d.b.a.                     LITTLER MENDLESON
                               THE 808 FIRM
                    9
                              Attorneys for Plaintiff                          Attorneys for Defendant
                 10           VONTESCH L. BARNES                               COX COMMUNICATIONS LAS VEGAS INC.,
                                                                               d/b/a COX COMMUNICATIONS
                 11

                 12

                 13
                                                                             IT IS SO ORDERED:
                 14
                                IT IS HEREBY ORDERED that the
                 15                                                          ______________________________________
                                Motion to Dismiss (ECF No. 5) is
                 16             DENIED as moot.                              UNITED STATES MAGISTRATE JUDGE
                                                                                      9-9-2021
                                                                             Dated: ____________________
                 17

                 18

                 19

                 20           4816-5435-6980.1 / 111727-1001


                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
LITTLER M ENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                       2
        702.862.8800
